Citation Nr: 1455055	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  12-07 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to February 1969.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.     


FINDINGS OF FACT

Bilateral hearing loss is due to the Veteran's period of active military service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, the criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to service connection for bilateral hearing loss, which represents a complete grant of the benefits sought on appeal. Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

The Board has reviewed all the evidence in the Veteran's record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

 Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

For some 'chronic diseases,' such as other organic diseases of the nervous system, to include sensorineural hearing loss, presumptive service connection is available.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term 'chronic disease', whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Impaired hearing will be considered a disability for VA purposes when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 decibels or more; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The provisions of § 3.385, however, do not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service. Although that regulation speaks in terms of service connection, it operates to establish when a measured hearing loss is (or, more accurately is not) a "disability" for which compensation may be paid, provided that other requirements for service connection are otherwise met under 38 U.S.C.A. §§ 1110 , 1112 and 38 C.F.R. §§ 3.303, 3.307.  Hensley v. Brown, 5 Vet .App. 155 (1993). 

The Veteran is claiming entitlement to service connection for bilateral hearing loss.  Specifically, he contends the condition is the result of hazardous noise exposure while performing duties as an aircraft mechanic working on C-130s on the flight line.  He also indicated that as a mechanic he was often in the aircraft while in flight to perform maintenance tasks as needed.      

Considering the evidence of record, summarized in pertinent part below, and in light of the applicable laws and regulations, the Board shall afford the Veteran all reasonable doubt and the claim shall be granted. 38 C.F.R. § 3.102. 

At the outset, the Board notes the Veteran reported that he had problems hearing high pitched sounds on his September 1965 induction examination, report of medical history.  However, the corresponding physical examination was negative for hearing loss.  His audiogram was normal and he was qualified for enlistment.

Because the enlistment physical examination is negative for any hearing loss disability and because there is no clear and unmistakable evidence that demonstrates that hearing loss existed prior to service, the presumption of soundness at entry attaches.  This presumption is set forth at 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b); VAOPGCPREC 3-2003; and, by the Federal Circuit in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

The Veteran's DD-214 confirms the Veteran's military occupational specialty (MOS) as an aircraft maintenance specialist.  His service treatment records while revealing normal hearing for VA compensation purposes at separation, show fluctuating auditory thresholds bilaterally, to include in September 1967 and September 1968, during service.   Most notably, September 1967 audiometric data showed the right ear auditory thresholds were 30 decibels at 3000 Hertz and 50 decibels at 4000 Hertz.  In September 1968, right ear auditory thresholds were 35 decibels at 300 Hertz and 50 decibels at 4000 Hertz.  The 1967 audiogram noted the Veteran had exposure to C-130s in the hanger.  The 1968 audiogram revealed the Veteran's primary work area was along the flight line and his primary noise exposure was to jet engines.  

Post-service, the Veteran has been diagnosed with bilateral hearing loss for VA compensation purposes.  The Veteran has also been diagnosed with tinnitus, for which service connection was awarded based on findings of acoustic trauma during service.  See February 2011 rating decision.

The February 2011 VA examiner indicated that she could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation despite evidence of "significant fluctuations of his hearing thresholds during his military service and his MOS has a high probability for noise exposure."  Thus, the opinion is inadequate and does not sufficiently address the decibel hearing loss in service or the etiology of the current hearing loss.  Therefore, the probative value of the VA opinion diminishes in light of the cumulative evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the credibility and weight to the attached medical opinions are within the province of the Board). 

As noise exposure has already been conceded by VA when the award of service connection for tinnitus was made and service treatment records show fluctuating hearing thresholds in service and the Veteran has current bilateral hearing loss, the Board finds that the evidence is at least in equipoise in showing that the Veteran's hearing loss is related to events of his active service. 

Resolving any doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted. 38 C.F.R. § 3.102.
  

ORDER

Entitlement to service connection for bilateral hearing loss is granted.


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


